 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   JEFFERY M. KINZLE ,

 9                                 Petitioner,            Case No. C14-703-JCC-JPD

10          v.
                                                          ORDER GRANTING PETITIONER’S
11   MIKE OBENLAND,                                       MOTION FOR LEAVE TO FILE THIRD
                                                          AMENDED PETITION
12                                 Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes

15   before the Court at the present time on petitioner’s motion for leave to file a third amended

16   petition for writ of habeas corpus. (Dkt. 59.) Respondent has indicated he does not oppose

17   petitioner’s motion. (Dkt. 62.) The Court, having reviewed petitioner’s motion, respondent’s

18   response thereto, and the balance of the record, hereby ORDERS as follows:

19          (1)     Petitioner’s motion for leave to file a third amended petition for writ of habeas

20   corpus (Dkt. 59) is GRANTED.

21          (2)     Respondent is directed to file and serve an answer to petitioner’s third amended

22   petition no later than January 7, 2019. As part of such answer, respondent shall state whether

23
     ORDER GRANTING PETITIONER’S
     MOTION FOR LEAVE TO FILE
     THIRD AMENDED PETITION - 1
 1   petitioner has exhausted available state remedies and whether an evidentiary hearing is

 2   necessary. The answer will be treated in accordance with LCR 7. Accordingly, on the face of

 3   the answer, respondent shall note it for consideration on the fourth Friday after filing. Petitioner

 4   may file and serve a response not later than the Monday immediately preceding the Friday

 5   designated for consideration of the matter, and respondent may file and serve a reply not later

 6   than the Friday designated for consideration of the matter.

 7          (3)     The Clerk is directed to send copies of this Order to all counsel of record and to

 8   the Honorable John C. Coughenour.

 9          DATED this 5th day of November, 2018.

10

11
                                                   A
                                                   JAMES P. DONOHUE
12                                                 United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING PETITIONER’S
     MOTION FOR LEAVE TO FILE
     THIRD AMENDED PETITION - 2
